Citation Nr: 0100883	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from June 1943 to 
August 1945 and verified active service in the Philippine 
Army from August 1945 to March 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The record shows that the veteran died on June [redacted], 1981, 
at the age of 65, due to breast cancer.

3.  Prior to the veteran's death, service connection had not 
been established for any disability.

4.  The appellant first contacted the RO on November 25, 1997 
about a possible claim for benefits.


CONCLUSIONS OF LAW

1.    The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(a) (2000).

2.  The provisions for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22 (2000).

3.  The appellant is not entitled to accrued benefits.  
38 U.S.C.A. §§ 5101, 5121 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for the cause of the 
veteran's death and
dependency and indemnity compensation

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2000).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2000).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (2000).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

With respect to the appellant's claim of entitlement to DIC 
under provisions of 38 U.S.C.A. § 1318, applicable VA 
regulation provides for payment of benefits to a deceased 
veteran's surviving spouse as if the veteran's death was 
service-connected, if the veteran's death was not caused by 
the veteran's own willful misconduct and the veteran was in 
receipt of or was entitled to have been in receipt of 
compensation at the time of death for a service-connected 
disability which was either continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22 (2000).

II.  Factual Background

Initially, the Board notes that at the time of the veteran's 
death, service connection had not been established for any 
disability.  Further, service connection for 
gastroenteroptosis, beriberi, and neurasthenic syndrome had 
been denied in a December 1954 rating decision, which was 
confirmed in a March 1956 Board decision.  The Board noted in 
its discussion that the veteran's official service records 
did not show the presence of gastroenteroptosis, beriberi, or 
neurasthenic syndrome and that the veteran had not claimed 
these disorders in his processing affidavit.  Also, the 
veteran's service examinations (conducted in August 1945 and 
February 1946) were entirely negative for any of the claimed 
disorders.  The veteran's post-service private medical 
records did not first diagnosis these disorders until more 
than six years after his service.

With respect to the veteran's breast cancer, again the 
veteran's official service records are negative for any such 
report or clinical notation, and the post-service medical 
evidence of record first reflects the diagnosis of breast 
cancer in May 1977. None of the post-service medical evidence 
of record discusses the onset and etiology of the veteran's 
breast cancer, nor is there any reference historically to the 
veteran's service.

The veteran's death certificate indicates that the veteran's 
death in June 1981 was directly due to breast cancer, with 
cutaneous metastasis.  No other significant conditions, which 
contributed to death but were not related to the disease or 
condition causing death, were listed.

Medical records from the Veterans Memorial Medical Center 
(dated from April to June 1981) chart the treatment given to 
the veteran in his last illness.  These records contain no 
clinical discussion addressing the etiology of the veteran's 
breast cancer and do not reference the veteran's service 
during World War II.  The final diagnosis was infiltrating 
ductal carcinoma, right breast, status post mastectomy right 
in 1976.

III.  Analysis

The Board recognizes the appellant's contentions that she is 
entitled to service connection for the cause of her husband's 
(the veteran's) death.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, as to entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, the appellant's claim is 
denied.

In this instance, the direct cause of the veteran's death was 
breast cancer.  At the time of his death, service connection 
had not been established for breast cancer.  Further, a 
review of the current evidence of record fails to support a 
finding of entitlement to service connection for breast 
cancer.  Specifically, the veteran's official service records 
are negative for any such report or notation, and the post-
service medical evidence of record does not even reflect a 
diagnosis of breast cancer until May 1977.  Moreover, nothing 
in the record, other than the appellant's assertions, speaks 
to a causal relationship between the veteran's death from 
breast cancer and his service.  To reiterate, the post-
service medical evidence of record (including the records 
pertaining to the veteran's last illness) is silent as to the 
etiology of the veteran's breast cancer, and the veteran's 
service was never referenced historically in connection with 
his breast cancer.

As discussed above, in order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service was 
the principal or contributory cause of death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Here, the 
evidence of record fails to substantiate the appellant's 
contentions that the veteran's death from breast cancer was 
related to his service.  Indeed, other than the appellant's 
assertions in this regard, the evidence of record is 
completely negative for any such finding.

Additionally, as to the veteran's much-earlier claim for 
service connection for gastroenteroptosis, beriberi, and 
neurasthenic syndrome, the Board first points out that the 
veteran's death certificate listed only breast cancer as the 
direct cause of death.  No contributory causes were listed.  
Further, service connection for these claimed disorders had 
been denied in a December 1954 rating decision and confirmed 
in a March 1956 Board decision, and a current review of the 
evidence of record supports this denial.  Quite simply, none 
of the clinical evidence of record (whether submitted in 
connection with the veteran's original claim or in connection 
with the appellant's claim) speaks to a causal relationship 
between the veteran's service and his subsequently diagnosed 
gastroenteroptosis, beriberi, and neurasthenic syndrome.

As discussed above with respect to a claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, VA regulation provides for 
payment of benefits to a deceased veteran's surviving spouse 
as if the veteran's death was service-connected, if the 
veteran's death was not caused by the veteran's own willful 
misconduct and the veteran was in receipt of or was entitled 
to have been in receipt of compensation at the time of death 
for a service-connected disability which was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding death.  See 
38 C.F.R. § 3.22.  

Here, however, none of these provisions is met, with the 
exception of the veteran's death not having been caused by 
his own willful misconduct.  At the time of the veteran's 
death, service connection had not been established for any 
disability, nor was the veteran entitled to have been in 
receipt of such compensation at his death.  To reiterate, the 
evidence of record fails to support the appellant's 
contention that the veteran's death from breast cancer was 
service-related.  Further, service connection had been 
specifically denied for gastroenteroptosis, beriberi, and 
neurasthenic syndrome, and a current review of the evidence 
as a whole supports this denial.  Moreover, none of the 
clinical evidence of record (particularly the veteran's death 
certificate and records from his last illness) suggests that 
the veteran's death was due to any disease or disorder other 
than breast cancer.  Therefore, in light of the above, the 
Board finds that the appellant is not entitled to DIC under 
the provisions of 38 U.S.C.A. § 1318.


Entitlement to accrued benefits

I.  Pertinent Law and Regulations

A claim for DIC benefits is also considered a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b); See also Quiamco v. 
Brown, 6 Vet. App. 304 (1994); Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992); Satchel v. Derwinski, 1 Vet. App. 258, 
259-60 (1991).  To be entitled to accrued benefits, a claim 
must be filed within one year after the veteran's death, and 
a spouse (or child) must show that the veteran was entitled 
to periodic monetary benefits on the basis of evidence in the 
file at the date of death, which was due and unpaid for a 
period of not more than two years prior to death.  38 
U.S.C.A. § 5121.

II.  Factual Background

The record shows that the veteran died in June 1981.  That 
same month, an Application for Burial Benefits was filed with 
the RO, which the RO subsequently granted.  In November 1997, 
the RO received the appellant's Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child.

III.  Analysis

In this instance, the Board assumes without deciding that the 
appellant is the veteran's spouse.  The Board also 
acknowledges that an Application for Burial Benefits was 
filed with the RO the same month that the veteran died.  
However, the appellant's Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child was not received by the RO 
until November 1997, approximately 16 years after the 
veteran's death.

As discussed above, to be entitled to accrued benefits, a 
claim must be filed within one year after the veteran's 
death.  See 38 U.S.C.A. § 5121.  In this case, it was not.  
The veteran died in June 1981, and the appellant did not file 
her claim for accrued benefits until November 1997.  
Admittedly, an Application for Burial Benefits was filed in 
June 1981, within the requisite time period of one year after 
the veteran's death, but a claim for burial benefits is not 
an informal claim for DIC (and, therefore, accrued benefits).  
See Shields v. Brown, 8 Vet. App. 346 (1995).

Therefore, as a claim for accrued benefits was received more 
than one year after the veteran's death, the Board concludes 
that there is an absence of legal merit to the appellant's 
claim and that it should be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under provisions of 38 U.S.C.A. § 1318 is 
denied.

The claim for accrued benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

